



Exhibit 10.3


AMENDMENT NO. 1
TO THE
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
BETWEEN TOMPKINS FINANCIAL CORPORATION AND
STEPHEN S. ROMAINE


This Amendment No. 1 to the Supplemental Executive Retirement Agreement (the
"Agreement") between Tompkins Financial Corporation (the “Company”) and Stephen
S. Romaine (the “Executive”) is hereby adopted as of this 12th day of November,
2019.
WITNESSES:
WHEREAS, the Company desires to retain the services of the Executive and is
aware that it would suffer financial loss should the Executive enter the
employment of a competitor; and
WHEREAS, the Company wishes to offer an inducement to the Executive to remain in
its employ by agreeing to increase the compensation to be included in the
benefit calculation under the Agreement.
NOW THEREFORE, in consideration of the services heretofore rendered and to be
rendered by the Executive, the Agreement is hereby amended as follows:
1.    Effective as of November 12, 2019, Section 1.10 of the Agreement is hereby
amended by the addition of a new sentence at the end thereof, as follows:
Notwithstanding the foregoing, for years beginning on and after January 1, 2019,
the Executive’s Earnings shall also include fifty percent (50%) of any annual
Senior Incentive Bonus paid on or before December 31.
2. In all other respects the provisions of the Agreement continue in full force
and effect.
Executed the day and year first entered above.
TOMPKINS FINANCIAL CORPORATION




By: /s/ Thomas R. Rochon            


Name:    Thomas R. Rochon


ATTEST: Bonita N. Lindberg        Title:     Chairman of the Board    




7440691.1